DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goisnard (EP1157725A1), Smith (8469768) and Watkins (5709584).  Goisnard discloses an amusement device (Fig. 8, abstract) having a single plastic elongated hollow tube (2) of constant diameter with a smooth internal surface wherein a plurality of bundles (3) of stacked similarly sized and shaped rectangular confetti pieces (9) of pre-defined size can be arranged in a pre-defined arrangement (Fig. 4) directly within the tube such that the bundles extend diametrically across the diameter of the tube such that at least one of the bundles remains in frictional contact with the inner surface and are further stacked along a longitudinal length of the tube with a longitudinal axis of the confetti pieces arranged parallel to each other and to the longitudinal length of the tube In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Watkins discloses a confetti device having a hollow tube (61) formed with slits (62) extending axially along a length dimension of the tube (Fig. 5) that can use end-wrapped confetti bundles (Fig. 3) with a wrapper (32) extending around each bundle parallel to longitudinal axes of the confetti pieces to enable the bundles to burst apart in the air at higher heights and float downwardly therefrom (column 3 lines 29-52) formed from tissue paper or plastic (column 2 lines 25-31).  It would have been obvious to one of ordinary skill in the art from the teaching of Watkins to include slits in the tube of Goisnard for the predictable result of enabling the confetti to be securely retained in the tube until activation, to form the bundles as end-See in re Leshin, 125 USPQ 416 (CCPA 1960) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In regard to the tube receiving the end-wrapped bundles without a filling tube, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive. In regard to applicant’s argument that Goisnard teaches away from placing the bundles in the tube without a filling tube since it discloses using one, the examiner again notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711